
	
		I
		111th CONGRESS
		1st Session
		H. R. 1389
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2009
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  refundable credit for taxes paid on earnings reinvested and lost in a
		  fraudulent investment scheme.
	
	
		1.Short titleThis Act may be cited as the
			 Fraudulent Tax Relief Act of
			 2009.
		2.Refundable credit
			 for income taxes paid on earnings reinvested and lost in a fraudulent
			 investment scheme
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36A the following new
			 section:
				
					36B.Credit for
				income taxes paid on earnings reinvested and lost in a fraudulent investment
				scheme
						(a)In
				generalThere shall be
				allowed as a credit against the tax imposed by this subtitle for the taxpayer’s
				1st taxable year beginning after the date of the enactment of this section an
				amount equal to the tax imposed by this chapter for all prior taxable years
				beginning after December 31, 1994, which was paid on earnings—
							(1)from an investment
				which the taxpayer did not know, and reasonably should not have known, was
				fraudulent,
							(2)which were
				reinvested in such investment, and
							(3)which remained so
				reinvested until the fraud was discovered.
							(b)Credit limited
				to loss sustainedThe credit allowed by subsection (a) shall not
				exceed the aggregate loss sustained on such investment as of the close of such
				1st taxable year.
						(c)Application of
				sectionThis section shall apply to frauds discovered during
				2008.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting 36B, after
			 36A,.
				(2)The table of
			 sections for such subpart C is amended by adding at the end the following new
			 item:
					
						Sec. 36B. Credit for income taxes
				paid on earnings reinvested and lost in a fraudulent investment
				scheme..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
